Citation Nr: 1646841	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  08-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to March 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the RO which denied entitlement to a TDIU. 

This appeal was previously before the Board in June 2012.  A decision was issued denying the Veteran's claim.  That decision was appealed to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was issued in January 2013, which vacated the June 2012 Board decision and remanded in order for the provision of an adequate statement of reasons and bases for its determination.

In August 2013, the Board remanded this claim for further development.  Upon the completion of that development, the claim was returned to the Board for further adjudication.  In a February 2014 decision, the Board denied entitlement to the claimed benefit.  That decision was again appealed to the Court.  An additional Joint Motion for Remand was issued in January 2015, which vacated the February 2014 Board decision and remanded in order for the provision of an adequate statement of reasons and bases for its determination.

In February 2015, the Board again denied entitlement to a TDIU.  That decision was again appealed to the Court.  In June 2016, the Court issued a Memorandum Decision vacating the Board's February 2015 decision and remanding it for the provision of an adequate statement of reasons and bases for its determination.

Also, in the February 2015 decision, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (2014), for a right eye condition.  In April 2015, the Veteran filed a timely Notice of Disagreement (NOD) to a February 2015 rating decision denying the 1151-claim for a right eye condition.  The AOJ furnished the Veteran a Statement of the Case (SOC) in November 2016.  The Veteran filed a timely Substantive Appeal (VA Form 9) in December 2016, in which he included a request to appear at a videoconference hearing.  This discrete issue has not been certified to the Board.

Although cognizant that certification of an issue on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals, see 38 C.F.R. § 19.35 (2015), the Board observes that the AOJ has not yet been afforded the opportunity to proceed with any administrative action in response to the recent filing of the December 2016 VA Form 9, concerning the 1151-claim for the right eye.  As such, the function of section 19.25 is to ensure that the Veteran is afforded full due process within the character of the VA claims process.  See 38 C.F.R. § 3.103 (2015); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  Given that the required certification has not been sent in regard to the VA Form 9 filed in December 2016, and in light of the outstanding hearing request, the Board declines to exercise its discretion to remand, but instead refers to the AOJ the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye condition, for appropriate action in accordance with the laws and regulations that govern the right to notice and a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  

In a February 2006 pre-rating letter the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Although that letter did not contain notice of the assignment of evaluations and effective dates pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), there is no prejudice to the Veteran in proceeding to adjudication of this claim because a TDIU is being denied and thus no effective date is being assigned herein.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records as well as post-service VA outpatient treatment records.  Additionally, the Veteran has been afforded VA medical examinations on several occasions, most recently in September 2011, September 2013, November 2014, and September 2015.  The Board notes that the Veteran was sent a VA Form 21-4192, Request for Employment Information, the Veteran never responded to this request, and the mail was not returned to the VA.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the Board notes that the Veteran is represented by a veteran's service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

The record before the Board does not indicate that there is any additional evidence relevant to the issue decided herein and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  The Board finds that the duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the August 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award a TDIU because a high compensation rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

Initially, the Board notes that the Veteran is currently service connected for stricture of the esophagus associated with prepyloric gastritis with duodenal diverticulum which has been rated as 30 percent disabling and prepyloric gastritis with duodenal diverticulum which has been rated as 30 percent disabling.  The Veteran's combined evaluation is 50 percent.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have not been met.  Nonetheless, in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(b).  After careful review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the award of a TDIU, as explained below.

The Veteran has reported that he left his former employment as an auto-body shop owner, and later as a driver, due to service-connected gastritis, and the January 2013 JMR specifically directed the Board to consider the Veteran's reports that the service-connected gastritis disability affected the ability to work, to include having interfered with employment in the past.  The Board, as fact finder, is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006); see also Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) ("The Court of Appeals for Veterans Claims, as part of its clear error review, must review the Board's weighing of the evidence; it may not weigh any evidence itself.").

It is noted that competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("[A]lthough interest may affect the credibility of testimony, it does not affect competency to testify.").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

After review of the record, and finding internal inconsistencies and inconsistency with other, more credible evidence, the Board finds that the Veteran's assertions that his previous employment was terminated, in whole or in part, due to service-connected disabilities is outweighed by the other lay and medical evidence, and is not credible evidence.  The statements made by the Veteran for purposes of obtaining VA compensation on the October 2005 VA Form 21-8940 (individual unemployability claim forms) and during the February 2006 VA examination are inconsistent with, and outweighed by, the lay and medical evidence more contemporaneous to the time that the Veteran left his employment.

In this regard, on a February 1994 VA Form 21-527, Income, Net Worth, & Employment Statement, the Veteran reported that he become totally disabled in June 1990 due to eye problems.  During a January 1995 hearing conducted with respect to a separate claim for an eye disability, the Veteran testified that he lost his business because of a failed eye surgery.  During a January 1997 VA examination, the Veteran reported that he had not worked since 1992.  He reported that he had been self-employed as an auto-body repair shop owner and that he stopped working secondary to poor vision.  VA treatment records from April 1998 show that the Veteran was working as a driver for Corporate Express.  In a May 1999 claim, the Veteran reported that he was working part-time as a driver and that he expected to retire in October 1999 "for reasons of health."  He requested consideration for a non-service connected pension.  The Board notes that the Veteran was service-connected for GERD at that time, but he was not service-connected for any other disability, to include an eye disability.  Social security records show that the Veteran started receiving disability benefits in November 1999 with a disability onset date of December 1991.  This contemporaneous evidence supports a finding that a non-service connected eye injury, rather than any service-connected disability, was sufficiently incapacitating to render the Veteran unable to work in 1999. 

Moreover, the Veteran has made more recent inconsistent statements regarding his employment history and his reasons for leaving employment.  During a November 2001 VA examination, the Veteran merely reported that he was retired.  During the February 2006 VA examination, the Veteran reported that he last worked in 2000 but that he was unable to continue due to heartburn and chest pain.  In an August 2011 letter to his Senator, the Veteran reported that he had been unemployed since 1995.  During the September 2011 VA examination, the Veteran reported that he retired due to age or duration of work.  During the September 2013 VA examination, the Veteran reported that he sold his auto-body shop at age 65 (2002) because he was burnt-out and could not find good employees.  Although he also mentioned that he had complaints of heartburn at that time which affected his moods, the Veteran did not attribute his retirement to heartburn during that examination.  The Veteran further reported that he later worked as a driver, a job he left because the company went out of business and because he was nervous driving.  Again, the Veteran did not attribute his employment termination to his service-connected disabilities.  The reported inconsistencies on these ancillary factual questions further indicate that the histories the Veteran has provided for VA disability compensation purposes are at odds with other histories that were previously given for other purposes, including for treatment purposes, and are not credible. 

Nonetheless, the Board acknowledges that the focus of a TDIU rating should not be on the Veteran's unemployment and the reasons why he is unemployed; rather, the focus must be on whether his service-connected disabilities currently render him unable to secure or follow substantially gainful employment.

In turning to the question of whether the Veteran is unable to obtain or sustain gainful employment due to his service-connected disabilities, a February 2006 VA unemployability and esophagus and hiatal hernia examination report shows that the Veteran reported that he suffered from mild dysphagia to solid foods which requires him to reduce the amount of bolus of food that he eats as well as to take smaller sips of water.  He stated that he has a great deal of difficulty with carbonated beverages and coffee.  The Veteran reported that he suffers from pyrosis in which he gets a substernal epigastric pain around 11am until around 2pm.  He indicated that this pain is familiar to him and that he treats it with Rolaids and omeprazole.  The Veteran reported that he has these reflux symptoms daily, with some occasional nausea in the morning, but that he rarely vomits.  

On examination, the Veteran was in no apparent distress.  He was able to use all four extremities, he was able to dress and undress himself, he was able to get on and off the exam table, and his neurologic exam was normal.  The examiner stated that the Veteran appeared to be healthy in his physical appearance.  The examiner found no reason to think that the Veteran was unemployable.  He noted that mentally, the Veteran appeared to be able to understand what was going on and physically he found nothing markedly abnormal about the Veteran. 

A September 2011 VA esophagus and hiatal hernia examination report shows that the Veteran complained of symptoms of heartburn and peptic ulcer disease.  He stated that he takes continuous medication to treat these conditions, as he has done since onset.  The course of the condition was intermittent with remissions.  Additionally, the Veteran noted treatment with balloon dilation for the treatment of esophageal spasms.  The Veteran reported additional symptoms of nausea occurring daily after every meal.  The Veteran also reported dysphagia most of the time.  The Veteran reported being able to swallow solids and liquids always, liquids alone sometimes, and he did not require tube feeding.  The Veteran also experienced daily esophageal distress, manifested by substernal pain that is always present and severe.  The Veteran reported a history of daily pyrosis and regurgitation of partially digested food.  The Veteran claimed that his main problem is with severe heart burn every morning and epigastric distress.  He reported that he sometimes regurgitates partially digested foods.  A balloon dilatation conducted a few months prior relieved some of his symptoms.

On objective examination, the Veteran was found to be in good overall health and in no acute distress.  The Veteran stated that he was currently not working.  This time he reported being retired by reason of eligibility of age or duration of work.  The examiner noted that the Veteran experienced significant occupations effects of his conditions.  The effects included lack of stamina, weakness, fatigue, and pain.  There were no effects noted on daily activities, with the exception of feeding, for which there were moderate effects.

In September 2013, the Veteran was provided with an additional VA examination in order to assess his service-connected disabilities and their effect on his employability.  It was noted that, historically, while stationed in Germany he suffered from heartburn and also was diagnosed with peptic ulcer disease.  He was treated with antacids and modified diet.  Over time he developed dysphagia and diagnosed with esophageal strictures which needed dilation treatment, according to his VA outpatient treatment records dating back to 1997.  Over the past 3 years (since 2010) he needed dilation on two occasions.  There was also a history of manometry showing frequent spasms combined with a diagnosis of diffuse esophageal spasms.  He continued treatment for reducing dysphagia and decreased heartburn episodes.  There were no prior reports of chest pain, none recent, and his condition was helped by continued medication, taking properly and religiously.  The Veteran's last dilation was in February 2011.  He had modified his diet, avoided certain foods, and ate small meals and chewed food for long time.  The Veteran still drank coffee.  He reported vomiting each morning when brushing his teeth.  He ate 3 meals a day and had bad cramps during the day.

Current symptoms noted at the examination included: persistently recurrent epigastric distress; dysphagia; pyrosis (heartburn); reflux; regurgitation; and sleep disturbance caused by esophageal reflux.  The frequency of symptom recurrence per year was approximately 4 occasions or more.  The average duration of episodes of symptoms was less than 1 day.  The severity of the Veteran's nausea was recurrent.  The frequency of episodes of nausea per year was 4 or more occasions.  The average duration of episodes of nausea was less than 1 day.  The severity of the Veteran's vomiting was recurrent.  The frequency of episodes of vomiting per year was 4 or more occasions.  The average duration of episodes of vomiting was less than 1 day.

It was also noted that the Veteran had an esophageal stricture, spasm of esophagus
(cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The severity of this condition was moderate.  The frequency was 2 occasions over the last 3 years.  All food needed to be cut in very small pieces and the Veteran has to chew at least 20 times.  His pills, as he needs to take one at a time and carefully swallow, at times will come back up when he burps.  He avoids nuts, as they get stuck, bananas, and salads.

The functional impact of the aforementioned symptoms included that the heartburn was irritating, including burping and having to say "excuse me" so frequently due to his reflux and belching.  He would get irritable from his gastrointestinal symptoms.  He vomits each morning when brushing his gums.  If he bends over he has a sensation in his throat of food of fluids.  The examiner noted that his job would require him to bend over to pick up items.

Upon taking a complete work history for the Veteran, the examiner found that the Veteran was a formerly self-employed mechanic, auto body repair.  He worked in this field for 25 years.  The Veteran started his own shop in 1965 after working for other body shops for 5 years.  He also had a wrought iron business in his auto body shop for railings for pools and houses.  He also did appraisals for insurance companies.  The Veteran did all these jobs simultaneously.  He was very successful and had 9 full-time employees working for him.  The Veteran retired at age 65 and sold his business because he was "burnt out," he could not get decent help, and it was too much.  He had worked for many years and was ready to retire.  At the time he had complaints of heartburn which also affected his moods.  There was no indication given that the Veteran's heartburn or moods caused any kind of inability to perform his job, nor was there any description given whatsoever as to how these symptoms interfered with the Veteran's occupation.  After he sold his business, the Veteran did nothing for 4 years, and then he drove a van/pickup truck for 2 years part-time.  It was indicated that the Veteran liked to keep busy; and, that the company then went out of business, he was nervous driving, and stopped doing this any longer.  There is no indication given that the Veteran's service-connected disabilities caused the company to go out of business or caused with nervousness.

The Veteran's educational history included two years of high school prior to joining the service.  He never received his high school diploma.  While in the service he took a course on auto body mechanic.

The examiner rendered an opinion on the Veteran's employability based upon his prior work history and educational experience discussed above.  The examiner found that the Veteran's service-connected conditions cause him to burp and belch frequently which he finds embarrassing and bothersome.  The Veteran had occasional abdominal pains and had to be careful how he eats.  The examiner found that the Veteran may not be able to perform a physical type job, but he could do a sedentary job at a desk.  Although he does belch and burp and this causes embarrassment, this was not found to be disabling and would not prevent him from sedentary employment.  The examiner opined that the Veteran could still do the appraisals for insurance companies if work was available to him.  He was physically able to still perform this duty.  The examiner further found that, given the Veteran's service connected disabilities, it would be difficult for him to perform body work on cars, but, as he was the owner of the shop and had several people working for him who would do those tasks, his main job was to give estimates for the work and supervise, which he was and is capable of doing.

The Veteran was provided with a VA examination in November 2014.  Current symptoms noted at the examination included: persistently recurrent epigastric distress; dysphagia; pyrosis (heartburn); reflux; regurgitation; and sleep disturbance caused by esophageal reflux.  The frequency of symptom recurrence per year was approximately 4 occasions or more.  The average duration of episodes of symptoms was less than 1 day.  The severity of the Veteran's nausea was recurrent.  The frequency of episodes of nausea per year was 4 or more occasions.  The average duration of episodes of nausea was less than 1 day.  The severity of the Veteran's vomiting was recurrent.  The frequency of episodes of vomiting per year was 4 or more occasions.  The average duration of episodes of vomiting was less than 1 day.  The examiner indicated that the Veteran's esophageal conditions do not impact his ability to work.

The Veteran was afforded a VA examination in August 2015.  The Veteran reported daily gas pain and heart burn three times per day.  Signs and symptoms due to the Veteran's esophageal condition included persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, substernal and arm pain, sleep disturbance, nausea, and vomiting.  The examiner indicated that the Veteran's esophageal condition impact his ability to work in that the Veteran has difficulty focusing on tasks secondary to symptoms, and he has to take frequent breaks to alleviate symptoms.

The Board has also reviewed VA treatment records, which generally show that the Veteran's symptoms have been stable throughout the appeal period.  A November 2004 VA treatment record shows that the Veteran's GERD was stable, and he denied nausea, vomiting, and diarrhea.  A January 2005 VA treatment record shows that the Veteran's GERD was asymptomatic.  In October 2005, the Veteran reported a flare-up of acid in the past month, and, in October 2006, he reported an increase in dysphagia.  In August 2008, the Veteran's medication was increased, and he was reported as being stable.  In December 2008, the Veteran denied nausea, vomiting, and diarrhea, and he reported intermittent dysphagia.  In January 2010, the Veteran reported that his dysphagia was unchanged since 2008, and he denied abdominal pain or a change in bowel habits.  In February 2011, the Veteran underwent an esophageal dilation, and he reported improved symptoms.  In August 2011, it was noted that the Veteran remained symptomatic, but that he had significant improvement since dilation with less dysphagia.  In March 2012, September 2012, and February 2013, the Veteran reported that his reflux was down to once per day, he denied constipation, heartburn, and diarrhea, and he was noted as doing better overall.  In August 2013, it was noted that there was a slight improvement since a recent dilation.  In February 2014, the Veteran reported dysphagia, and in August 2014, the Veteran's symptoms were noted as being unchanged.  

The June 2016 Memorandum Decision directed the Board to address whether the symptoms associated with the Veteran's service-connected conditions render him unable to secure or follow a substantially gainful occupation.  After carefully considering the evidence cited above, the Board finds that the weight of the credible lay and medical evidence shows that the symptoms from the Veteran's service-connected disabilities do not prevent the Veteran from securing or following substantially gainful employment.  Considering the service-connected disabilities alone, without regard to age or non-service-connected disabilities, the weight of the evidence shows that the Veteran is able to engage in sedentary work.  The Veteran's past relevant work experience as an auto-body shop owner and driver primarily involved sedentary work; therefore, the Veteran has relevant work experience in the area of sedentary work.  Additionally, the symptoms and functional impairment associated with the service-connected disabilities, either individually or collectively, would not interfere with the Veteran's ability to engage in sedentary work. 

The Veteran's GERD and stricture of esophagus have been stable throughout the rating period and manifested by intermittent symptoms of heartburn, nausea, and dysphagia, controlled with daily medication.  The functional impact of these symptoms is that the heartburn is irritating, burping and belching are embarrassing, and bending over produces a sensation of in his throat of food or fluids.  The occupational effects of these symptoms include lack of stamina, weakness, fatigue, and pain.  Additionally, the Veteran would have difficulty focusing on a task when his symptoms flare-up, and he would have to take frequent breaks to alleviate symptoms.  There were no effects noted on daily activities, with the exception of feeding, for which there were moderate effects.  

The Board finds that none of these symptoms of functional impairment would preclude sedentary work on a full-time basis.  As stated above, the Veteran was able to perform his past sedentary work as a shop owner and driver for many years with his gastro-intestinal disabilities, which have been stable throughout the appeal period.  The Veteran's disabilities have been manifested by almost no effects on daily activities with intermittent to daily belching, heartburn, nausea, pain, and dysphagia that are resolved with rest and managed with medication; however, the need for daily medication and occasional belching, pain, and dysphagia alleviated with rest breaks would not prevent the Veteran from engaging in sedentary work.  

When considering the functional limitations and symptoms of the service-connected disabilities in their totality (i.e., the cumulative effects of the service-connected disabilities), the Board notes that, during the course of performing a sedentary job, the Veteran would have to take periodic breaks to rest to alleviate heartburn or nausea symptoms and to take prescribed medication for the various disabilities; however, such functional limitations and symptomatology are not so severe as to preclude substantially gainful employment through sedentary work because they are not shown to significantly interfere with the ability to perform sedentary work.  For these reasons, the Board finds, when considering the service-connected disabilities alone, the service-connected disabilities are neither individually nor collectively sufficiently incapacitating so as to preclude substantially gainful employment. 

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, the focus of the examiner is not on whether a veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

Here, the February 2006 VA examination, while not providing an assessment of the Veteran's educational and occupational history, did take into account the Veteran's statements that he left the work force due to symptoms of his service-connected disabilities.  However, the Veteran did not provide a description as exactly how these symptoms interfered with his employment.  This factor, when coupled with the other information available to the medical examiner at that time, i.e. the Veteran's current objective findings showing the Veteran to appear as physically and mentally healthy, led the examiner to logically conclude that there were no significant effects to the Veteran's employment, despite the Veteran's vague statements to the contrary.  As such, going on the known symptoms and the Veteran's statements of their interference, the 2006 VA examination was adequate, although not complete in further discussing the Veteran's educational and occupational background within the context of conducting future employment.  It is further noted that such discussion would have been moot in this context, as the examination revealed the Veteran to be fully employable anyway.

The September 2011 VA examination was also adequate, though again incomplete due to a lack of discussion of the Veteran's work and educational history.  The examiner noted that the Veteran complained of numerous symptoms and found that these symptoms did in fact have a significant effect on his employment, particularly as the Veteran actually provided examples of effects, such as lack of stamina, weakness, fatigue, and pain, upon which the examiner was able to base his findings, unlike in the 2006 VA examination.  The fact that the Veteran's disabilities interfere with his employment/employability is not in dispute.  The Board emphasizes that a high rating in and of itself is recognition that an impairment causes limitations on employment.  Furthermore, the examiner was unable to opine that the Veteran's disabilities caused him to leave the labor force because the Veteran himself stated that he left because of retirement by virtue of eligibility of age or duration of work and not due to disability.  

Finally, the 2013 VA examination was adequate because, even though it appeared to only base the conclusion of functional occupational effects on the Veteran's symptoms of belching and burping, the Board notes that the examiner did in fact discuss and consider the other listed symptoms.  In particular, it was noted that the Veteran's former occupation would require him to bend over on multiple occasions, which would cause a sensation in his throat of food of fluids.  This is why the VA examiner suggested that sedentary employment would be a better fit for the Veteran so that he would not have to bend over at work anymore.  Additionally, the examiner noted that the other epigastric symptoms caused the Veteran to be irritable at work.  However, there was no indication given by the Veteran that such irritability ever resulted in an inability to conduct his job.  Therefore the Board finds that the 2013 VA examiner did in fact consider the Veteran's multiple symptoms and their functional effects in evaluating the employability of the Veteran.  However, to the extent that such evaluation was determined to be incomplete, the aforementioned 2006 and 2011 VA examiners had already considered the Veteran's full range of symptoms when discussing occupational impairment and, thus, when coupled with the 2013 VA examiner's discussion of educational and occupational background, resulted in an overall complete and adequate medical finding that could further assist the Board in its role as the ultimate adjudicator.  Accordingly, the Board finds that the examinations of record, collectively, are adequate to address the Veteran's claim.  Again the Board emphasizes that "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350 (2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of capability of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Conversely, the only evidence even suggesting the Veteran is unemployable comes from his own statements.  While the Veteran is competent to provide testimony pertaining to the limitations imposed by his service-connected disabilities, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  The Board notes that the Veteran's current 50 percent rating for his service-connected disabilities takes into account the limitations and difficulties he has due to these disabilities.  Furthermore, a higher rating for such disabilities has been considered and denied.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  

While the Board remains sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  After considering the limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, the Veteran is capable of performing the type of work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disability alone, without regard to age or nonservice-connected disabilities.  Thus, the Board finds that, for the entire appeal period, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  Accordingly, there is no basis for referring the Veteran's TDIU claim for extra-schedular consideration and a TDIU is denied.  As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.



ORDER

Entitlement to a TDIU, to include on an extraschedular basis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


